Citation Nr: 1540587	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.  The Board remanded the claims in January 2014.

In August 2013, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issues of TDIU and whether new and material evidence has been submitted to reopen the sleep disorder claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 50 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

In a situation as here where the claim arose in the context of the Veteran trying to establish his entitlement to service connection for a disability, and VA provided him the required notice concerning this underlying issue, and service connection was actually granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional notice is required for a "downstream" issue, to include appeal pertaining to the assigned rating and TDIU.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional notice letter in this situation concerning the "downstream" claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement is not resolved.   Such was the case here.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA examination reports, and VA treatment records are in the file.  The Veteran has not identified any outstanding private or other psychiatric treatment records that he wished for VA to obtain.

The Veteran underwent a VA examination to determine the severity of his PTSD most recently in February 2014.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that the Veteran's last VA examination is now over a year old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-9.  Indeed, the Veteran has made no statement regarding a worsening of his disability.  Moreover, and of equal import, there is no objective evidence indicating that there has been a material change in the severity of his PTSD since the VA examination in February 2014.

Additionally, there is no evidence of any material worsening of the Veteran's psychiatric disability since the February 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The claim was remanded to the AOJ for additional evidentiary development including obtaining any updated VA treatment records and scheduling the Veteran for a new VA examination.  The AOJ obtained updated VA treatment records and provided the Veteran with a new VA examination in February 2014.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the severity of his psychiatric symptoms.  Significantly, the Veteran's testimony regarding an increase in his psychiatric symptoms triggered the Board's decision to remand the claim for a new VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under Diagnostic Code 9411.  He seeks a higher initial rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 71 to 80 is defined as symptoms, if present, that are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

The Veteran was first examined in October 2005.  At that time, he complained of sleep problems, depressed mood, nervousness, anxiety, memory problems, poor concentration, and difficulty with social functioning.  He reported monthly psychotherapy and the use of psychiatric medication to treat his condition.  He also indicated a work history with good relationships with supervisors and coworkers and a current home-based job selling Herbalife.  The examiner observed appropriate behavior, appearance, and hygiene, normal affect, mood, speech, and communication, and normal thought processes, judgment, abstract thinking, and memory.  There was no reported history of or current delusions, hallucinations, obsessional rituals, or homicidal or suicidal ideation.  The examiner diagnosed the Veteran with depressive disorder NOS and assigned a GAF score of 65.  He further opined that the Veteran did not have difficulty performing activities of daily living (ADLs) and that he was able to establish and maintain effective work and social relationships, including good relationships with his wife and children.


The Veteran was next examined in May 2007.  At that time, he complained of depression, difficulty feeling motivated, lethargy, difficulty sleeping, memory loss, and being easily angered.  He also reported an inability to maintain a job due to interpersonal conflict, difficulty with motivation, and depression.  He indicated that he had a few friends and good relationships with his wife and children.  Although he denied current suicidal ideation, he did report having thoughts of suicide in 2005 related to employment problems.  The examiner observed short term memory problems related to attention as well as a depressed mood.  Yet, he had normal speech and retained the ability to maintain personal hygiene and basic ADLs.  There was no evidence obsessive or ritualistic behavior, panic attacks, or impaired impulse control.  The examiner diagnosed the Veteran with depression and PTSD and assigned a GAF score of 66.  She concluded, without explanation, that the Veteran was employable, but later stated that there was a slight link between the Veteran's PTSD symptoms and his employment problems.

The Veteran was most recently examined in February 2014.  He complained of depressed mood, anxiety, suspiciousness, past suicidal ideation, avoidance, irritability, hypervigilance, and problems with concentration and attention.  He reported being unemployed and having limited social interactions.  His wife corroborated his limited social interactions and further indicated that he was forgetful, short tempered, fidgety, and easily startled.  The examiner observed good hygiene and grooming, depressed mood and affect, and no evidence of disturbances of thought process or content.  She diagnosed the Veteran with PTSD and described his symptoms as moderate, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  She did not assign a GAF score.  After reviewing the Veteran's VA treatment records, she opined that his PTSD did not render him unemployable.  She noted that he may experience some PTSD-related interpersonal difficulties, but that there was no evidence that he would be unable to perform structured job-related tasks in an environment that involves minimal interactions with others.

In addition to the VA examination reports, the medical evidence of record includes VA psychiatric treatment records and SSA records which are consistent with the VA examination findings and include GAF scores ranging from 48 to 55.  

In addition to the medical evidence, the Veteran has provided written statements and hearing testimony, as well as statements from his wife, regarding his PTSD symptoms.  This lay evidence corroborates the Veteran's complaints as noted by the VA examiners and indicates that he maintains positive relationships with his mother and children.  He did report at his Board hearing that his termination from his last job was related to his PTSD and that he recently had a falling out with his pastor.  Although his wife reported having to call 911 due to the Veteran's temper one time, she indicated that they lived together and went out to dinner or movies one to two times per week.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSD warranted a 50 percent initial evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with reduced reliability and productivity.  Although the most recent VA examiner specifically indicated that the Veteran's symptoms were commensurate with a rating of 30 percent, the totality of the evidence favors the assignment of a 50 percent rating.  His difficulty in establishing and maintaining effective work and social relationships is consistent with a 50 percent rating.  

Although an increased initial rating of 50 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a rating in excess of 50 percent for any period of time during the pendency of the claim.  There is no evidence of suicidal ideation during the appeals period, obsessional rituals, abnormal speech, near continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  The Board notes that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

The Board's determination is not based solely on the listed symptoms.  Rather, the treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 70 percent.  While the evidence of record demonstrates impairment in occupational and social functioning, it does not show such impairment with deficiencies in most areas to warrant an increased rating of 70 percent.  Indeed, although the Veteran has a limited number of social contacts, he has maintained a successful marriage throughout the appeals period and, at times, references other familial relationships.  A higher rating of 70 percent is not warranted at any time during the appeals period.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability rating specifically contemplates his symptoms, including depressed mood, anxiety, suspiciousness, , chronic sleep impairment, and mild memory loss.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).





ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the petition to reopen a claim for service connection for a sleep disorder, the Veteran perfected an appeal in July 2015.  On his VA Form 9, he indicated that he wished to attend a Travel Board hearing for this claim.  However, he not received or been scheduled for such a hearing.  

Due process concerns thus require that this claim be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The petition to reopen a claim for service connection for a sleep disorder is remanded to the Atlanta RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his attorney.  

With regard to the TDIU claim, the Veteran has been afforded an opinion on his employability relative to his service-connected PTSD, now rated as 50 percent disabling, and other service connected disabilities.  He is also service connected for diabetes mellitus (20 percent), coronary artery disease (10 percent), and erectile dysfunction and cataracts (each noncompensable).   The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one but instead a determination for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, in present case, the Board finds that the examinations of record are inadequate to decide the TDIU claim.  The Veteran should be afforded VA examination that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must schedule the Veteran for a Travel Board hearing before a member of the Board for the sleep disorder claim.  The RO must notify the Veteran and his attorney of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

2.  Schedule the Veteran for a VA examination to determine the effect of his service-connected disabilities (PTSD, diabetes, coronary artery disease, erectile dysfunction, and cataracts) on his employability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  That such a review took place must be noted in the examination report.  The examiner should opine as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD, diabetes, coronary artery disease, erectile dysfunction, and cataracts.  A complete rationale should be provided for any opinion offered.

3.  Thereafter, and following any additional development deemed necessary, refer the issue of a TDIU on an extraschedular basis to the Under Secretary for Benefits or the Director of Compensation and Pension Services.  A written decision should be prepared that explains the reasons and bases for the conclusion reached.  

4.  After completing the above actions and any other development deemed necessary, readjudicate the TDIU claim, including on an extraschedular basis.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002& Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


